


EXHIBIT 10.18

 

FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Fourth
Amendment”), dated as of November 18, 2013, is entered into by and among SANCHEZ
ENERGY CORPORATION, a Delaware corporation (“Sanchez”), SEP HOLDINGS III, LLC, a
Delaware limited liability company (“SEP”), SN MARQUIS LLC, a Delaware limited
liability company (“SN Marquis”), and SN COTULLA ASSETS, LLC, a Texas limited
liability company (“SN Cotulla”; together with Sanchez, SEP and SN Marquis,
collectively, the “Borrowers” and each, a “Borrower”), the Lenders party hereto,
and ROYAL BANK OF CANADA, as Administrative Agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).

 

RECITALS

 

A.                                    The Borrowers, the Lenders and the
Administrative Agent previously entered into that certain Amended and Restated
Credit Agreement dated as of May 31, 2013, as amended by that certain First
Amendment to Amended and Restated Credit Agreement dated as of June 30, 2013, as
amended by that certain waiver letter and amendment dated July 30, 2013 and as
amended by that certain Third Amendment to Amended and Restated Credit Agreement
dated as of September 11, 2013 (as amended, restated, supplemented or modified
from time to time, the “Credit Agreement”) and certain other Loan Documents (as
defined in the Credit Agreement) in connection therewith.

 

B.                                    The Borrowers have requested that the
Administrative Agent and the Lenders amend the Credit Agreement to (i) decrease
the pricing reflected in the definition of “Applicable Margin,” (ii) allow for
Liens in an amount not to exceed $10,000,000 in the aggregate on assets acquired
by the Borrowers or any of their Restricted Subsidiaries (or on assets of any
Person acquired by Borrowers or any of their Subsidiaries which Person then
becomes a Restricted Subsidiary), (iii) permit as a Restricted Payment the
issuance or sale of Sanchez Equity Interests in exchange for, or purchase or
redemption of, Sanchez’ Preferred Stock and (iv) increase to 75% from 50% the
maximum percentage of the Borrowers’ total Proved Reserves that may be hedged,
and the Administrative Agent and the Lenders are willing to amend the Credit
Agreement on the terms and conditions contained in this Fourth Amendment.

 

C.                                    In connection with the Fourth Amendment
the Borrowing Base will be increased from $175,000,000 to $300,000,000,
representing an increase of $125,000,000.  Since not every Lender desires to
increase its Commitment by its Applicable Percentage of the $125,000,000
increase in the Borrowing Base, the Lenders have agreed to adjust their
respective Applicable Percentages of the Maximum Credit Amount from and after
the Fourth Amendment Effective Date as herein provided.

 

1

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Fourth Amendment and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged by the parties hereto, the
Borrowers, the Lenders and the Administrative Agent agree as follows:

 

1.                                      Defined Terms.  Unless otherwise defined
herein, capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.

 

2.                                      Specific Amendments to Credit
Agreement.      The Credit Agreement is hereby amended as follows:

 

(i)                                     The cover page of the Credit Agreement
is hereby amended by adding after the words “Syndication Agent” and before the
name “RBC CAPITAL MARKETS” the following:

 

“COMPASS BANK and SUNTRUST BANK

as Documentation Agents”

 

(ii)                                  The Table of Contents to the Credit
Agreement is amended by adding a new Section 11.11 thereto captioned
“Syndication Agent; Documentation Agents; Arranger”.

 

(iii)                               The following defined terms are hereby added
to Section 1.02 of the Credit Agreement in the proper alphabetical order:

 

“‘Documentation Agents’ means collectively Compass Bank and SunTrust Bank in
their respective capacities as documentation agents hereunder.”

 

“‘Fourth Amendment’ means that certain Fourth Amendment to Amended and Restated
Credit Agreement dated the Fourth Amendment Effective Date among the Borrowers,
the Lenders and the Administrative Agent.”

 

“‘Fourth Amendment Effective Date’ means November 18,  2013.”

 

“‘Syndication Agent’ means Capital One, National Association in its capacity as
syndication agent hereunder.”

 

(iv)                              The defined term “Agreement” in Section 1.02
of the Credit Agreement is hereby deleted and the following is substituted
therefor:

 

“‘Agreement’ means this Credit Agreement, as amended by the First Amendment,
Second Amendment, Third Amendment and Fourth Amendment, and as the same may from
time to time be amended, modified, supplemented or restated.”

 

(v)                                 The defined term “Applicable Margin” in
Section 1.02 of the Credit Agreement is hereby deleted and the following is
substituted therefor:

 

2

--------------------------------------------------------------------------------


 

“‘Applicable Margin’ means, for any day prior to the Fourth Amendment Effective
Date, with respect to any ABR Loan or Eurodollar Loan, or with respect to the
Letter of Credit Fee Rate or Commitment Fee Rate, as the case may be, the rate
per annum set forth in the Borrowing Base Utilization Grid below based upon the
Borrowing Base Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid

 

Borrowing Base Utilization Percentage

 

<25%

 

>25% and <50%

 

>50% and <75%

 

>75%

ABR Loans

 

1.00%

 

1.25%

 

1.50%

 

1.75%

Eurodollar Loans

 

2.00%

 

2.25%

 

2.50%

 

2.75%

Letter of Credit Fee Rate

 

2.00%

 

2.25%

 

2.50%

 

2.75%

Commitment Fee Rate

 

0.375%

 

0.375%

 

0.50%

 

0.50%

 

For any day on or after the Fourth Amendment Effective Date, “Applicable Margin”
means, with respect to any ABR Loan or Eurodollar Loan, or with respect to the
Letter of Credit Fee Rate or Commitment Fee Rate, as the case may be, the rate
per annum set forth in the Borrowing Base Utilization Grid below based upon the
Borrowing Base Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid

 

Borrowing Base Utilization Percentage

 

<25%

 

>25% and <50%

 

>50% and <75%

 

>75% and <90%

 

>90%

ABR Loans

 

0.50%

 

0.75%

 

1.00%

 

1.25%

 

1.50%

Eurodollar Loans

 

1.50%

 

1.75%

 

2.00%

 

2.25%

 

2.50%

Letter of Credit Fee Rate

 

1.50%

 

1.75%

 

2.00%

 

2.25%

 

2.50%

Commitment Fee Rate

 

0.375%

 

0.375%

 

0.50%

 

0.50%

 

0.50%

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided, however, that if at any
time the Borrowers fail to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” means the rate per annum set forth on the then
applicable grid above when the Borrowing Base Utilization Percentage is at its
highest level; provided further that the Applicable Margin shall be the
Applicable Margin determined without regard to the preceding proviso upon the
Borrowers’ delivery of such Reserve Report.”

 

(vi)                              The defined term “Excepted Liens” in
Section 1.02 of the Credit Agreement is hereby amended by deleting the word
“and” after clause (h) and inserting the following new clauses (j) and
(k) immediately before the proviso:

 

“(j) any Lien existing on any Property at the time of the acquisition of such
Property by a Borrower or any Restricted Subsidiary, provided such Lien was not
created in contemplation of such acquisition by a Borrower or a Restricted
Subsidiary; and (k) any

 

3

--------------------------------------------------------------------------------


 

Lien existing on any Property of a Person at the time such Person becomes a
Restricted Subsidiary of Sanchez;”

 

(vii)                           Section 2.07(c)(i) of the Credit Agreement is
hereby amended in its entirety to read as follows:

 

“(i)                               Each Scheduled Redetermination and each
Interim Redetermination shall be effectuated as follows:  upon receipt by the
Administrative Agent of (1) the Reserve Report and the certificate required to
be delivered by the Borrowers, in the case of a Scheduled Redetermination,
pursuant to Section 8.12(a) and (c), and, in the case of an Interim
Redetermination, pursuant to Section 8.12(b) and (c), and (2) such other
reports, data and supplemental information, including, without limitation, the
information provided pursuant to Section 8.12(c), as may, from time to time, be
reasonably requested by the Required Lenders (the Reserve Report, such
certificate and such other reports, data and supplemental information being the
“Engineering Reports”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall, in good faith, propose a new
Borrowing Base (the “Proposed Borrowing Base”) based upon such information and
such other information (including, without limitation, the status of title
information with respect to the Oil and Gas Properties as described in the
Engineering Reports and the existence of any other Debt; provided if the Debt is
Debt described in Section 9.02(j) and is secured by an Excepted Lien described
in clauses (j) or (k) of the definition of Excepted Liens, then such Oil and Gas
Properties shall not be included in calculating the Borrowing Base until such
Excepted Lien is released or evidence, satisfactory in form and substance, is
delivered to the Administrative Agent that such Excepted Lien is no longer valid
or enforceable) as the Administrative Agent deems appropriate in its sole
discretion and consistent with its normal oil and gas lending criteria as it
exists at the particular time.  In no event shall the Proposed Borrowing Base
exceed the Aggregate Maximum Credit Amounts.”

 

(viii)                        Section 9.02 of the Credit Agreement is hereby
amended by deleting the word “and” after Section 9.02(i), designating current
Section 9.02(j) as new Section 9.02(k) and inserting in lieu of the prior
Section 9.02(j) the following:

 

“(j) Debt in an aggregate amount not to exceed $10,000,000 at any time
outstanding secured by Excepted Liens described in clauses (j) and (k) of the
definition of Excepted Liens; and”

 

(ix)                              Section 9.04 of the Credit Agreement is hereby
amended by deleting clause (d) of Section 9.04 and the proviso at the end of
Section 9.04 and inserting in lieu thereof the following:

 

“(d) Permitted Preferred Stock Distributions, and (e) issuances and/or sales of
Equity Interests in Sanchez in exchange for, or purchase or redemption of,
Preferred Stock; provided, Restricted Payments made under this Section 9.04,
other than (x) pursuant to clauses (c) and (e) above and (y) Permitted Preferred
Stock Distributions

 

4

--------------------------------------------------------------------------------


 

comprised solely of common stock of Sanchez, may be made only so long as no
Default or Event of Default exists or will exist after giving effect to such
Restricted Payment.”

 

(x)                                 Section 9.17 of the Credit Agreement is
hereby amended by deleting clauses (b)(i) and (b)(ii) thereof and substituting
the following therefor:

 

“(i) during the first two years following such time the greater of (x) ninety
percent (90%) of the volume of proved developed producing reserves included in
the then most recently delivered Reserve Report (plus, if the Borrowers (or one
of their Subsidiaries) acquire the Rock Oil Properties, for purposes of
determinations of compliance with this Section 9.17(b) based on the Reserve
Report preceding the acquisition of the Rock Oil Properties, ninety percent
(90%) of the volume of proved developed producing reserves included in the
reserve report for the Rock Oil Properties, as calculated by the Borrowers’
chief petroleum engineer) and (y) seventy-five percent (75%) of the volume of
Borrowers’ total Proved Reserves (plus, if the Borrowers (or one of their
Subsidiaries) acquire the Rock Oil Properties, for purposes of determinations
based on the Reserve Report preceding the acquisition of the Rock Oil
Properties, seventy-five percent (75%) of the volume of total Proved Reserves
included in the reserve report for the Rock Oil Properties, as calculated by the
Borrowers’ chief petroleum engineer) (such amounts computed on a semi-annual
basis and calculated on a product-by-product basis), (ii) during the third and
fourth years following such time the greater of (x) eighty-five percent (85%) of
the volume of proved developed producing reserves included in the then most
recently delivered Reserve Report and (y) seventy-five percent (75%) of the
volume of Borrowers’ total Proved Reserves (such amounts computed on a
semi-annual basis and calculated on a product-by-product basis), and”

 

(xi)                              The second sentence of Section 11.02 of the
Credit Agreement is hereby amended in its entirety to read as follows:

 

“Without limiting the generality of the foregoing, the Administrative Agent,
Syndication Agent and Documentation Agents(a) shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent, Syndication Agent and
Documentation Agents is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties), (b) shall not have any duty to take any discretionary
action or exercise any discretionary powers, except, with respect to the
Administrative Agent, as provided in Section 11.03, and (c) except as expressly
set forth herein with respect to the Administrative Agent, shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrowers or any of their Subsidiaries that is
communicated to or obtained by the bank serving as the Administrative Agent or
any of its Affiliates in any capacity.”

 

5

--------------------------------------------------------------------------------

 

(xii)                           A new Section 11.11 — Syndication Agent,
Documentation Agents and Arranger — is added to the Credit Agreement to read as
follows:

 

“Section 11.11  Syndication Agent, Documentation Agents; Arranger.  None of the
Lenders or other Persons identified on the cover page or signature pages of this
Agreement as a “syndication agent,” as a “documentation agent,” any other type
of agent (other than the Administrative Agent), “arranger,” or “book runner”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such.  Without
limiting the foregoing, none of the Lenders so identified shall have or be
deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.”

 

(xiii)                        Annex I — List of Maximum Credit Amounts — which
is attached to the Credit Agreement is hereby replaced in its entirety with
Annex I that is attached hereto.

 

3.                                      Redetermined Borrowing Base. Pursuant to
Section 2.07(c) of the Credit Agreement and notwithstanding any requirement in
the Credit Agreement that in connection with the Scheduled Redetermination of
the Borrowing Base to be effective January 1, 2014 based on the Reserve Report
required to be delivered by November 15, 2013 evaluating the Oil and Gas
Properties of the Borrowers and their Subsidiaries as of September 30, 2013 (or
October 1, 2013) and any requirement that the Administrative Agent notify the
Borrowers and Lenders of the Proposed Borrowing Base in a Proposed Borrowing
Base Notice or advise the Borrowers and Lenders of a redetermined Borrowing Base
in a New Borrowing Base Notice, the Administrative Agent hereby notifies the
Borrowers that, from the Fourth Amendment Effective Date until the next
Borrowing Base has been approved in accordance with Section 2.07(c) of the
Credit Agreement, the Borrowing Base shall be $300,000,000. This Fourth
Amendment constitutes notice to the Borrowers of the redetermined Borrowing Base
for purposes of Section 2.07(c) and by its signature to this Agreement each
Lender consents to the $300,000,000 redetermined Borrowing Base and acknowledges
that from the Fourth Amendment Effective Date until the next Borrowing Base
redetermination such Lender’s Commitment is such Lender’s Applicable Percentage
of the redetermined Borrowing Base. For the sake of clarity, the next Scheduled
Determination of the Borrowing Base shall be based on a Reserve Report as of
December 31, 2013 (or January 1, 2014), which Reserve Report shall be delivered
by March 1, 2014 in accordance with Section 8.12(a)(i) of the Credit Agreement.

 

4.                                      Adjustment of Applicable Percentages.

 

(a)                                 To effect the adjustment of the Applicable
Percentages reflected on Annex I to this Fourth Amendment, (i) Royal Bank of
Canada has agreed to adjust or maintain its Applicable Percentage to the
percentage reflected on Annex I to this Fourth Amendment, (ii) Capital One,
National Association has agreed to adjust or maintain its Applicable Percentage
to the percentage reflected on Annex I to this Fourth Amendment, (iii) Credit
Suisse AG, Cayman Islands Branch has agreed to adjust or maintain its Applicable
Percentage to the percentage reflected on Annex I to this Fourth Amendment,
(iv) Compass Bank has agreed to adjust or

 

6

--------------------------------------------------------------------------------


 

maintain its Applicable Percentage to the percentage reflected on Annex I to
this Fourth Amendment, (v) SunTrust Bank has agreed to adjust or maintain its
Applicable Percentage to the percentage reflected on Annex I to this Fourth
Amendment, (vi) ING Capital LLC has agreed to adjust or maintain its Applicable
Percentage to the percentage reflected on Annex I to this Fourth Amendment,
(vii) Branch Banking and Trust Company has agreed to adjust or maintain its
Applicable Percentage to the percentage reflected on Annex I to this Fourth
Amendment, (viii) IBERIABANK has agreed to adjust or maintain its Applicable
Percentage to the percentage reflected on Annex I to this Fourth Amendment,
(ix) Union Bank, N.A. has agreed to adjust or maintain its Applicable Percentage
to the percentage reflected on Annex I to this Fourth Amendment, and (x) Sociètè
Genèralè has agreed to adjust or maintain its Applicable Percentage to the
percentage reflected on Annex I to this Fourth Amendment,.

 

(b)                                 For good and valuable consideration, receipt
of which is hereby acknowledged, each Lender decreasing its Applicable
Percentage (herein called a “Reducing Lender”) hereby sells and assigns, without
recourse, to each Lender increasing its respective Applicable Percentage (herein
called an “Increasing Lender”), and each Increasing Lender hereby purchases and
assumes, without recourse, from each Reducing Lender, effective as of the Fourth
Amendment Effective Date and subject to and in accordance with the terms and
conditions of this Section 4 and Section 12.04(b) of the Credit Agreement, as
modified hereby, such portion of such Reducing Lender’s rights and obligations
as a Lender under the Credit Agreement and the other Loan Documents as is
necessary to result in the Increasing Lenders having the Applicable Percentage
and Maximum Credit Amount on and after the Fourth Amendment Effective Date
identified on Annex 1 attached to this Fourth Agreement (including, without
limitation, the Letters of Credit, if any) (the “Assigned Interest” and the
portion of the total Assigned Interest sold and assigned by a particular
Reducing Lender or purchased and assumed by a particular Increasing Lender being
the “Assigned Interest of such Reducing Lender or Increasing Lender”, as
applicable) including, without limitation, the interests in the Commitments of
the Reducing Lenders on the Fourth Amendment Effective Date and Loans owing to
the Reducing Lenders which are outstanding on the Fourth Amendment Effective
Date, together with the participations in Letters of Credit and LC Disbursements
held by the Reducing Lenders on the Fourth Amendment Effective Date, but
excluding accrued interest and fees to and excluding the Fourth Amendment
Effective Date.  From and after the Fourth Amendment Effective Date (i) each
Increasing Lender shall, to the extent of the Assigned Interest of such
Increasing Lender, have the rights and obligations of a Lender under the Credit
Agreement and (ii) each Reducing Lender shall, to the extent of the Assigned
Interest of such Reducing Lender, relinquish its rights and be released from its
obligations under the Credit Agreement. The Assigned Interest of a particular
Reducing Lender shall be allocated to the Increasing Lenders proportionately in
accordance with the Assigned Interest of each Increasing Lender.

 

(c)                                  The sale and assignment provided for in
this Section 4 is without recourse to the Reducing Lenders and, except as
expressly provided in this Section 4, without representation or warranty by the
Reducing Lenders.

 

(d)                                 Each Reducing Lender:

 

7

--------------------------------------------------------------------------------


 

(i)                                     represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest being assigned by it to
Increasing Lenders, (ii) the Assigned Interest being assigned by such Reducing
Lender to Increasing Lenders is free and clear of any lien, encumbrance or other
adverse claim created by such Reducing Lender and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Fourth Amendment and to consummate the transactions contemplated by this
Section 4; and

 

(ii)                                  assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any Collateral thereunder, (iii) the financial condition of any
Borrower, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

(e)                                  From and after the Fourth Amendment
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the respective Reducing Lenders for amounts which have accrued to
but excluding the Fourth Amendment Effective Date and to the Increasing Lenders
for amounts which have accrued from and after the Fourth Amendment Effective
Date.

 

(f)                                   By their execution of this Fourth
Amendment, Administrative Agent and the Borrowers consent to the sale and
assignment provided in this Section 4.  The parties hereto agree that the
requirement of Section 12.04(b)(ii) of the Credit Agreement that an Assignment
and Assumption be executed and delivered is satisfied by the execution and
delivery of this Fourth Amendment.  The Administrative Agent hereby (i) waives
the requirement for the payment of the processing and recordation fee of $3,500
in connection with the sales and assignments effected by this Section 4 and
(ii) agrees to reflect the sales and assignments effected by this Fourth
Amendment in the Register as of the Fourth Amendment Effective Date.

 

5.                                      Borrowers’ Ratification.  Each of the
Borrowers hereby ratifies all of its Obligations under the Credit Agreement and
each of the Loan Documents to which it is a party, and agrees and acknowledges
that the Credit Agreement and each of the Loan Documents to which it is a party
are and shall continue to be in full force and effect. Nothing in this Fourth
Amendment extinguishes, novates or releases any right, claim, Lien, security
interest or entitlement of any of the Lenders, the Issuing Bank or the
Administrative Agent created by or contained in any of such documents nor is any
Borrower released from any covenant, warranty or obligation created by or
contained herein or therein.

 

8

--------------------------------------------------------------------------------


 

6.                                      Guarantors’ Ratification.  Each
Guarantor by its execution in the space provided below under “ACKNOWLEDGED for
purposes of Section 6” hereby ratifies, confirms, acknowledges and agrees that
its obligations under the Guaranty are in full force and effect and that such
Guarantor continues to unconditionally and irrevocably guarantee the full and
punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, of the Obligations, and its execution and delivery of
this Fourth Amendment does not indicate or establish an approval or consent
requirement by any Guarantor under the Guaranty in connection with the execution
and delivery of amendments to the Credit Agreement, the Notes or any of the
other Loan Documents (other than the Guaranty or any other Loan Document to
which a Guarantor is a party).

 

7.                                      Conditions to Effectiveness of Fourth
Amendment.  This Fourth Amendment shall be effective upon the satisfaction, in
the Administrative Agent’s sole discretion, of the following conditions
precedent:

 

(i)                                     The Administrative Agent shall have
executed, and shall have received from each of the Borrowers and the Lenders
duly executed signature pages to, this Fourth Amendment, and shall have received
a duly executed acknowledgement of Section 5 of this Fourth Amendment from each
Guarantor;

 

(ii)                                  the Administrative Agent shall have
received such other documents as the Administrative Agent or its counsel may
reasonably request; and

 

(iii)                               the Administrative Agent and the Lenders
shall have received all fees and other amounts due and payable, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrowers hereunder.

 

8.                                      No Implied Amendment, Waiver or Consent.
This Fourth Amendment shall not constitute an amendment or waiver of any
provision not expressly referred to herein and shall not be construed as a
consent to any action on the part of the Borrowers that would require a waiver
or consent of the Lenders or Required Lenders, as applicable, or an amendment or
modification to any term of the Loan Documents except as expressly stated
herein.

 

9.                                      Miscellaneous.  This Fourth Amendment is
a Loan Document.  Except as affected by this Fourth Amendment, the Loan
Documents are unchanged and continue in full force and effect.  However, in the
event of any inconsistency between the terms of the Credit Agreement, as amended
by this Fourth Amendment, and any other Loan Document, the terms of the Credit
Agreement will control and the other document will be deemed to be amended to
conform to the terms of the Credit Agreement.  All references to the Credit
Agreement will refer to the Credit Agreement as amended by this Fourth Amendment
and any other amendments properly executed among the parties.  Borrowers agree
that all Loan Documents to which they are a party (whether as an original
signatory or by assumption of the Obligations) remain in full force and effect
and continue to evidence their respective legal, valid and binding obligations
enforceable in accordance with their terms (as the same are affected by this
Fourth Amendment or are amended in connection with this Fourth Amendment).  AS A
MATERIAL INDUCEMENT TO THE

 

9

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT AND LENDERS PARTY HERETO TO ENTER INTO THIS FOURTH
AMENDMENT, BORROWERS RELEASE THE ADMINISTRATIVE AGENT, THE ISSUING BANK, THE
LENDERS AND THEIR RESPECTIVE PREDECESSORS, SUCCESSORS, ASSIGNS, DIRECTORS,
OFFICERS, EMPLOYEES, TRUSTEES, AGENTS AND ATTORNEYS FROM ANY LIABILITY FOR
ACTIONS OR FAILURES TO ACT IN CONNECTION WITH THE LOAN DOCUMENTS PRIOR TO THE
FOURTH AMENDMENT EFFECTIVE DATE.  NO COURSE OF DEALING BETWEEN BORROWERS OR ANY
OTHER PERSON, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT, ISSUING BANK AND
THE LENDERS, ON THE OTHER, WILL BE DEEMED TO HAVE ALTERED OR AMENDED THE CREDIT
AGREEMENT OR AFFECTED EITHER BORROWERS’, THE ADMINISTRATIVE AGENT’S, THE ISSUING
BANK’S OR THE LENDERS’ RIGHT TO ENFORCE THE CREDIT AGREEMENT AS WRITTEN.  This
Fourth Amendment will be binding upon and inure to the benefit of each of the
undersigned and their respective successors and permitted assigns.

 

10.                               Form.  Each agreement, document, instrument or
other writing to be furnished to the Administrative Agent and/or the Lenders
under any provision of this instrument must be in form and substance
satisfactory to the Administrative Agent and its counsel.

 

11.                               Headings. The headings and captions used in
this Fourth Amendment are for convenience only and will not be deemed to limit,
amplify or modify the terms of this Fourth Amendment, the Credit Agreement, or
the other Loan Documents.

 

12.                               Interpretation. Wherever possible each
provision of this Fourth Amendment shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Fourth
Amendment shall be prohibited by or invalid under such law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Fourth Amendment.

 

13.                               Multiple Counterparts.  This Fourth Amendment
may be separately executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to constitute one and the same agreement.  This Fourth Amendment may be
transmitted and/or signed by facsimile, telecopy or electronic mail.  The
effectiveness of any such documents and signatures shall, subject to applicable
law, have the same force and effect as manually-signed originals and shall be
binding on all Loan Parties, all Lenders, the Administrative Agent and the
Issuing Bank.  The Administrative Agent may also require that any such documents
and signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

 

14.                               Governing Law.  THIS FOURTH AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY CHOICE-OF-LAW PROVISIONS THAT WOULD REQUIRE THE
APPLICATION OF THE LAW OF ANOTHER JURISDICTION.

 

[Signature Pages Follow]

 

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

 

 

BORROWERS:

 

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

SEP HOLDINGS III, LLC,

 

a Delaware limited liability company

 

 

 

SN MARQUIS LLC,

 

a Delaware limited liability company

 

 

 

SN COTULLA ASSETS, LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

/s/ Michael G. Long

 

Name:

Michael G. Long

 

Title:

Senior Vice President – Chief Financial Officer

 

 

 

 

 

ACKNOWLEDGED for the purposes stated in Section 6:

 

 

 

GUARANTORS:

 

 

 

 

 

SN OPERATING, LLC,

 

a Texas limited liability company

 

 

 

SN TMS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael G. Long

 

Name:

Michael G. Long

 

Title:

Senior Vice President – Chief Financial Officer

 

Signature Page 1 to Fourth Amendment

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

ROYAL BANK OF CANADA, as Administrative Agent

 

 

 

 

 

By:

/s/ Ann Hurley

 

Name:

Ann Hurley

 

Title:

Manager, Agency

 

 

 

 

 

LENDERS:

 

 

 

ISSUING BANK AND LENDER:

 

 

 

ROYAL BANK OF CANADA

 

 

 

By:

/s/ Mark Lumpkin, Jr.

 

Name:

Mark Lumpkin, Jr.

 

Title:

Authorized Signatory

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Michael Higgins

 

Name:

Michael Higgins

 

Title:

Vice President

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

By:

/s/ Kevin Buddhdew

/s/ Michael Spaight

 

Name:

Kevin Buddhdew

Michael Spaight

 

Title:

Authorized Signatory

Authorized Signatory

 

Signature Page 2 to Fourth Amendment

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK

 

 

 

 

 

By:

/s/ Les Werme

 

Name:

Les Werme

 

Title:

Vice President

 

 

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

By:

/s/ Chulley Bogle

 

Name:

Chulley Bogle

 

Title:

Vice President

 

 

 

 

 

 

 

ING CAPITAL LLC

 

 

 

 

 

 

 

By:

/s/ Charles Hall

 

Name:

Charles Hall

 

Title:

Managing Director

 

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

By:

/s/ Ryan K. Michael

 

Name:

Ryan K. Michael

 

Title:

Senior Vice President

 

 

 

 

 

 

 

IBERIABANK

 

 

 

 

 

 

 

By:

/s/ W. Bryan Chapman

 

Name:

W. Bryan Chapman

 

Title:

Executive Vice President

 

Signature Page 3 to Fourth Amendment

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.

 

 

 

 

By:

/s/ Haylee Dallas

 

Name:

Haylee Dallas

 

Title:

Vice President

 

 

 

 

 

 

 

SOCIÉTÉ GENÉRALÉ

 

 

 

 

 

 

 

By:

/s/ Graeme Bullen

 

Name:

Graeme Bullen

 

Title:

Managing Director

 

Signature Page 4 to Fourth Amendment

 

--------------------------------------------------------------------------------

 

ANNEX I

 

LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender

 

Applicable
Percentage Before
Fourth Amendment
Effective Date

 

Applicable
Percentage on
and After Fourth
Amendment
Effective Date

 

Maximum Credit
Amount
Before Fourth
Amendment
Effective Date

 

Maximum Credit
Amount on and
After Fourth
Amendment
Effective Date

 

Royal Bank of Canada

 

15.7142857

%

13.333333333

 

$

78,571,428.56

 

$

66,666,666.67

 

Capital One, National Association

 

15.7142857

%

13.333333333

 

$

78,571,428.56

 

$

66,666,666.67

 

SunTrust Bank

 

8.5714286

%

11.666666667

 

$

42,857,142.86

 

$

58,333,333.34

 

Compass Bank

 

8.5714286

%

11.666666667

 

$

42,857,142.86

 

$

58,333,333.34

 

Credit Suisse AG, Cayman Islands Branch

 

8.5714286

%

8.333333333

 

$

42,857,142.86

 

$

41,666,666.67

 

ING Capital LLC

 

8.5714286

%

8.333333333

 

$

42,857,142.86

 

$

41,666,666.67

 

Branch Banking and Trust Company

 

8.5714286

%

8.333333333

 

$

42,857,142.86

 

$

41,666,666.67

 

IBERIABANK

 

8.5714286

%

8.333333333

 

$

42,857,142.86

 

$

41,666,666.67

 

Union Bank, N.A.

 

8.5714286

%

8.333333333

 

$

42,857,142.86

 

$

41,666,666.67

 

Sociètè Genèralè

 

8.5714286

%

8.333333333

 

$

42,857,142.86

 

$

41,666,666.67

 

TOTAL

 

100

%

100

%

$

500,000,000.00

 

$

500,000,000.00

 

 

Annex I to Fourth Amendment

 

--------------------------------------------------------------------------------
